EXHIBIT 10.2


FIRST AMENDMENT TO SUBLEASE
THIS FIRST AMENDMENT TO SUBLEASE (“First Amendment”) is entered into as of
August 8, 2016 (the “First Amendment Effective Date”), by and between ORACLE
AMERICA, INC., a Delaware corporation (“Sublandlord”) and CALLIDUS SOFTWARE
INC., a Delaware corporation (“Subtenant”) with reference to the following
facts:
A.
Sublandlord and Subtenant are parties to that certain Sublease dated as of


October 3, 2014 (the “Sublease”), pursuant to which Sublandlord leases to
Subtenant space containing approximately 37,490 rentable square feet known as
Suite 300 on the third (3rd) floor of the building located at 4140 Dublin
Boulevard, Dublin, California (the “Building”), and approximately 37,474
rentable square feet known as Suite 400 and on the fourth (4th) floor of the
Building, for a total of approximately 74,964 rentable square feet (the “Current
Subleased Premises”). The Expiration Date of the Master Lease is May 31, 2022.
B.
Sublandlord and Subtenant agree that additional space containing approximately
33,680 rentable square feet known as Suites 100, 101, 110, 120 and 150 located
on the first (1st) floor of the Building, as shown on Exhibit A attached hereto
(the “First Amendment Expansion Space”) shall be added to and become a part of
the Current Subleased Premises, on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Sublandlord and Subtenant agree as follows:
1.Expansion. Effective as of the date (the “First Amendment Expansion Date”)
that is the later to occur of (x) January 1, 2017, (y) the date Sublandlord
procures Landlord’s consent to this First Amendment, and (z) the date upon which
Sublandlord delivers the First Amendment Expansion Space to Subtenant, the
Current Subleased Premises is increased by the addition of the First Amendment
Expansion Space, and from and after the First Amendment Expansion Date, the
Current Subleased Premises and the First Amendment Expansion Space,
collectively, containing approximately 108,644 rentable square feet shall be
deemed the “Subleased Premises” under the Sublease. The term for the First
Amendment Expansion Space (the “First Amendment Term”) shall commence on the
First Amendment Expansion Date and end on the Expiration Date. The First
Amendment Expansion Space is subject to all the terms and conditions of the
Sublease except as expressly modified herein. Upon the determination of the
First Amendment Expansion Date, Sublandlord and Subtenant will enter into a
letter agreement in the form of Exhibit B attached hereto.
2.    Base Rent.
(a)    First Amendment Expansion Space Only. During the First Amendment Term,
Tenant shall pay monthly Base Rent for the First Amendment Expansion Space as
follows:
Period
Monthly Rate Per Rentable Square Foot
Monthly
Rent
First Amendment Expansion Date - August 31, 2017
$2.12
$71,401.60*
September 1, 2017 - December 31, 2017
$2.12
$71,401.60
January 1, 2018 - December 31, 2018
$2.19
$73,759.20
January 1, 2019 - December 31, 2019
$2.25
$75,780.00
January 1, 2020 - December 31, 2020
$2.32
$78,137.60
January 1, 2021 - December 31, 2021
$2.39
$80,495.20
January 1, 2022 - May 15, 2022**
$2.46
$82,852.80
* Subject to abatement pursuant to Section 2(b) below.
** Subject to automatic extension through May 31, 2022 in the event Subtenant
enters into a Direct Occupancy Agreement with Landlord pursuant to Section 2(b)
of the Sublease.



Monthly Base Rent during the First Amendment Term shall be paid in accordance
with the Sublease; provided, however, Subtenant shall pay Base Rent in the
amount of $71,401.60 to Sublandlord upon execution of this First Amendment and
delivery of this First Amendment to Sublandlord; said pre-paid Base Rent will be
applied to the first (1st) month’s Base Rent due and payable hereunder following
the First Amendment Abatement Period (defined below). Subtenant shall continue
to pay monthly Base Rent for the Current Subleased Premises pursuant to the
terms of the Sublease.
(b)    Abatement. Notwithstanding the provisions of Section 2(a) above, provided
Subtenant is not in default under the Sublease (as amended hereby), the Base
Rent payable by Subtenant for the First Amendment Expansion Space shall be
abated for the period commencing on the First Amendment Expansion Date and
ending on August 31, 2017 (the “First Amendment Abatement Period”). However, if,
prior to the expiration of the First Amendment Abatement Period, Subtenant is in
default under the Sublease (as amended hereby), following any applicable notice
and cure periods, there shall be no further abatement of Base Rent pursuant to
provisions of this Section 2(b).
3.    Subtenant’s Percentage Share. Effective as of the First Amendment
Expansion Date, the term “Base Year” (as defined in Section 3(a)(4) of the
Sublease) shall mean the calendar year 2015 with respect to Operating Costs for
the Current Subleased Premises and calendar year 2017 with respect to Operating
Costs for the First Amendment Expansion Space, and the term “Subtenant’s
Percentage Share” (as defined in Section 3.2(a)(7) of the Sublease) shall mean
69% as to the Current Subleased Premises and 31% as to the First Amendment
Expansion Space. Sublandlord and Subtenant hereby agree that to correct a
scrivener’s error in the Sublease, the definition of “Subtenant’s Percentage
Share” set forth in Section 3.2(a)(7) of the Sublease is hereby retroactively
adjusted as of October 3, 2014 to mean 69% (i.e., 74,964/108,644). If such
adjustment results in an underpayment of Operating Costs by Subtenant, Subtenant
shall pay Sublandlord the amount of such underpayment within thirty (30) days
after the determination thereof.
4.    Letter of Credit.
(a)    As of the First Amendment Effective Date, Sublandlord holds an Initial
Letter of Credit in the amount of $1,106,468.64. Concurrent with the execution
of this First Amendment, Subtenant shall deliver to Sublandlord a substitute
letter of credit or an amendment to the Initial Letter of Credit, sufficient to
increase the Letter of Credit Amount by $248,558.40 to $1,355,027.04. Such
Replacement Letter of Credit shall comply with all of the provisions and
requirements of Section 4 of the Sublease.
(b)    Section 4(h) of the Sublease is hereby deleted in its entirety and the
replaced as follows:
Provided that Subtenant is not in default (beyond all applicable notice and cure
periods) at the time of such request, the Letter of Credit Amount may be reduced
as follows: (i) to Nine Hundred Eighty-Six Thousand Two Hundred Four AND 16/100
Dollars ($986,204.16), at any time after December 31, 2017; and (ii) to Five
Hundred Thirty-Four Thousand Five Hundred Twenty-Eight AND 48/100 Dollars
($534,528.48), at any time after December 31, 2019. Any reduction in the Letter
of Credit Amount shall be accomplished by Subtenant providing Sublandlord with a
substitute letter of credit or amendment thereto in the reduced amount. In no
event shall the Letter of Credit Amount be reduced below Five Hundred
Thirty-Four Thousand Five Hundred Twenty-Eight AND 48/100 Dollars ($534,528.48)
during the Term.
5.    Condition of First Amendment Expansion Space. Subtenant has inspected the
First Amendment Expansion Space and agrees to accept the same as of the First
Amendment Expansion Date “as is” without any agreements, representations,
understandings or obligations on the part of Sublandlord to (i) perform any
alterations, additions, repairs or improvements, (ii) fund or otherwise pay for
any alterations, additions, repairs or improvements to the First Amendment
Expansion Space, or (iii) grant Subtenant any free rent, concessions, credits or
contributions of money with respect to the First Amendment Expansion Space;
provided, however, that as reflected in Section 2(b) above, monthly Base Rent
for the First Amendment Expansion Space shall be abated to the extent provided
in Section 2(b) above.
6.    First Amendment Subtenant Improvements. Following Subtenant’s occupancy of
the First Amendment Expansion Space, Subtenant desires to construct certain
improvements within the First Amendment Expansion Space (the “First Amendment
Subtenant Improvements”), which shall be carried out in accordance with this
First Amendment, the Sublease, the applicable provisions of the Master Lease,
and in accordance with the Work Agreement for First Amendment Subtenant
Improvements (the “First Amendment Work Agreement”) attached hereto as Exhibit
C. Sublandlord and Landlord will have the right to approve the plans and
specifications for the First Amendment Subtenant Improvements, as well as any
contractors whom Subtenant proposes to retain to perform such work, as more
particularly set forth in the First Amendment Work Agreement. Prior to
commencing the First Amendment Subtenant Improvements, Subtenant shall submit to
Sublandlord and Landlord the Space Plan (as defined in the First Amendment Work
Agreement). Subtenant acknowledges that should Landlord require that some or all
of the First Amendment Subtenant Improvements be removed from the First
Amendment Expansion Space at the expiration or earlier termination of the
Sublease, Subtenant shall, at its sole cost and expense, remove the First
Amendment Subtenant Improvements as required by Landlord and surrender the First
Amendment Expansion Space and the Current Subleased Premises in accordance with
the terms of the Sublease and the Master Lease.
7.    First Amendment Expansion Space Furniture.
(a)    Excess Furniture. Within fifteen (15) business days after the First
Amendment Expansion Date, Subtenant shall provide Sublandlord with written
notice (the “First Amendment Furniture Notice”) of any furniture and equipment
currently in the First Amendment Expansion Space that Subtenant will desire to
have removed therefrom (the “First Amendment Excess Furniture”). Sublandlord
shall remove the First Amendment Excess Furniture from the First Amendment
Expansion Space within thirty (30) days after the receipt of the First Amendment
Furniture Notice. Subtenant’s failure to timely deliver the First Amendment
Furniture Notice shall be deemed an election by Subtenant not to have any
furniture or equipment removed from the First Amendment Expansion Space.
(b)    Use of Furniture. With the exception of the First Amendment Excess
Furniture, if any, during the First Amendment Term, at no charge to Subtenant,
Subtenant shall be permitted to use the remaining existing modular and office
furniture located in the First Amendment Expansion Space and described in more
particular detail in Exhibit D attached hereto, as well as all equipment and
associated data cabling existing in the First Amendment Expansion Space (the
“First Amendment Furniture”). The First Amendment Furniture shall be considered
part of the “Furniture” as such term is defined in Section 18.2 of the Sublease.
Subtenant shall accept the First Amendment Furniture in its current condition
without any warranty of fitness from Sublandlord (Subtenant expressly
acknowledges that no warranty is made by Sublandlord with respect to the
condition of any cabling currently located in or serving the First Amendment
Expansion Space or with respect to the fitness of such cabling for Subtenant’s
intend use thereof). For purposes of documenting the current condition of the
First Amendment Furniture, Subtenant and Sublandlord shall, within ten (10)
business days after Sublandlord’s receipt of the First Amendment Furniture
Notice, conduct a joint walk-through of the First Amendment Expansion Space in
order to inventory items of damage or disrepair. Subtenant shall use the First
Amendment Furniture in accordance with Section 18.2 of the Sublease.
(c)    Transfer of Furniture to Subtenant. On the Furniture Transfer Date, the
First Amendment Furniture shall be automatically transferred to Subtenant as
part of the Furniture in accordance with Section 18.3 of the Sublease.
8.    Parking. Subject to the terms of the Master Lease and Landlord’s consent,
during the First Amendment Term, Subtenant shall be permitted to use an
additional 128 of the total parking spaces allocated to Sublandlord in the
Master Lease.
9.    Signage. Subtenant, subject to and upon procurement of Landlord’s consent,
shall have the right to install signage identifying Subtenant at the entrance to
the First Amendment Expansion Space and in the Building’s lobby directory.
Subtenant’s rights to install signage as set forth in this Section 9 shall at
all times be subject to the Sublease and the Master Lease.
10.    Miscellaneous.
(a)    This First Amendment and the attached exhibits, which are hereby
incorporated into and made a part of this First Amendment, set forth the entire
agreement between the parties with respect to the matters set forth herein.
There have been no additional oral or written representations or agreements.
(b)    Except as herein modified or amended, the provisions, conditions and
terms of the Sublease shall remain unchanged and in full force and effect.
(c)    In the case of any inconsistency between the provisions of the Sublease
and this First Amendment, the provisions of this First Amendment shall govern
and control.
(d)    Submission of this First Amendment by Sublandlord is not an offer to
enter into this First Amendment but rather is a solicitation for such an offer
by Subtenant. Sublandlord shall not be bound by this First Amendment until
Sublandlord has executed and delivered the same to Subtenant.
(e)    The capitalized terms used in this First Amendment shall have the same
definitions as set forth in the Sublease to the extent that such capitalized
terms are defined therein and not redefined in this First Amendment.
(f)    Subtenant represents that it has dealt directly with and only with
Cushman & Wakefield (“Subtenant’s Broker”), as a broker in connection with this
First Amendment. Sublandlord represents that it has dealt directly with and only
with Colliers International (“Sublandlord’s Broker”), as a broker in connection
with this First Amendment. Sublandlord and Subtenant shall indemnify and hold
each other harmless from all claims of any brokers other than Subtenant’s Broker
and Sublandlord’s Broker claiming to have represented Sublandlord or Subtenant
in connection with this First Amendment. Subtenant and Sublandlord agree that
Subtenant’s Broker and Sublandlord’s Broker shall be paid commissions by
Sublandlord in connection with this First Amendment pursuant to a separate
agreement.
(g)    Each signatory of this First Amendment represents hereby that he or she
has the authority to execute and deliver the same on behalf of the party hereto
for which such signatory is acting.
(h)    Subtenant represents and warrants to Sublandlord that Subtenant is
currently in compliance with and shall at all times through and including the
Expiration Date, remain in compliance with the regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury and any
statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action relating thereto.
(i)    This First Amendment may be executed in multiple counterparts each of
which is deemed an original but together constitute one and the same instrument.
This First Amendment may be executed in so-called “pdf” format and each party
has the right to rely upon a pdf counterpart of this First Amendment signed by
the other party to the same extent as if such party had received an original
counterpart.
[SIGNATURES ARE ON FOLLOWING PAGE]
IN WITNESS WHEREOF, Sublandlord and Subtenant have duly executed this First
Amendment as of the First Amendment Effective Date.
SUBLANDLORD:


ORACLE AMERICA, INC.,
a Delaware corporation




By:    /s/ Michael R. Bangs            
Print Name:    Michael R. Bangs        
Its:    VP, HQ Real Estate & Facilities    




SUBTENANT:


CALLIDUS SOFTWARE INC.,
a Delaware corporation




By:    /s/ Bob L. Corey            
Print Name:    Bob L. Corey            
Its:    EVP, Chief Financial Officer        






1    

--------------------------------------------------------------------------------





EXHIBIT A
FIRST AMENDMENT EXPANSION SPACE


jpgimageex102exhibita.jpg [jpgimageex102exhibita.jpg]





--------------------------------------------------------------------------------





EXHIBIT B
LETTER AGREEMENT
Date
______________________

Subtenant
Callidus Software Inc.

Address
______________________

______________________
______________________
Re:
Letter Agreement with respect to that certain First Amendment to Sublease dated
as of __________, 2016, by and between ORACLE AMERICA, INC., a Delaware
corporation, as Sublandlord, and CALLIDUS SOFTWARE INC., a Delaware corporation,
doing business as CallidusCloud, as Subtenant, for expansion into 33,680
rentable square feet on the first (1st) floor of the Building located at 4140
Dublin Boulevard, Dublin, California.

Dear    __________________:
In accordance with the terms and conditions of the above referenced First
Amendment to Sublease, Subtenant accepts possession of the First Amendment
Expansion Space and agrees:
1.    The First Amendment Expansion Date is ________________________;
2.    The First Amendment Abatement Period is the period commencing as of the
First Amendment Expansion Date and expiring as of August 31, 2017;
3.    The Expiration Date is May 15, 2022, subject to extension pursuant to
Section 2(b) of the Sublease.
Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this letter agreement in the space
provided and returning 2 fully executed counterparts to my attention.
Sincerely,
___________________________________
Sublandlord Authorized Signatory
Agreed and Accepted:
Subtenant:
Callidus Software Inc.

By:
[EXHIBIT - - DO NOT SIGN]

Name:
__________________________

Title:
__________________________

Date:
__________________________






--------------------------------------------------------------------------------









EXHIBIT C
WORK AGREEMENT FOR FIRST AMENDMENT SUBTENANT IMPROVEMENTS


THIS FIRST AMENDMENT WORK AGREEMENT (“Work Agreement”) supplements the First
Amendment to Sublease (the “First Amendment”) executed concurrently herewith by
and between ORACLE AMERICA, INC., a Delaware corporation, as Sublandlord, and
CALLIDUS SOFTWARE INC., a Delaware corporation, as Subtenant. All capitalized
terms not defined herein shall have the same meanings as set forth in the First
Amendment, the Sublease or the Master Lease, as context should provide.


The installation and construction of the First Amendment Subtenant Improvements
(as defined below) contemplated by this Work Agreement shall be subject to
Landlord’s and Sublandlord’s prior written approval and performed in accordance
with the Master Lease and the Sublease, as context should provide.


1.No Sublandlord Work. Sublandlord shall deliver the First Amendment Expansion
Space to Subtenant on the First Amendment Expansion Date in its current “AS-IS”
condition pursuant to Section 5 of the First Amendment. Neither Landlord nor
Sublandlord shall be required to construct any of the First Amendment Subtenant
Improvements or any other improvements in the First Amendment Expansion Space.
2.    Improvements. All improvements necessary to prepare the First Amendment
Expansion Space for Subtenant’s occupancy and use (the “First Amendment
Subtenant Improvements”) shall be performed by Subtenant, and Subtenant shall be
solely responsible for all costs of constructing the First Amendment Subtenant
Improvements of every nature and kind (the “Subtenant Improvement Costs”). The
term “Subtenant Improvement Costs” shall include each and every cost of
designing, constructing, engineering, permitting and approving the First
Amendment Subtenant Improvements which shall include, but not be limited to, the
following: (i) all payments to the Contractor for materials, labor, overhead,
etc., for the construction of the First Amendment Subtenant Improvements; (ii)
all payments to the Engineers and Architects to design the First Amendment
Subtenant Improvements; (iii) approval costs; (iv) taxes, fees, charges, and
levies by any governmental agency for permits, inspections or approvals of the
First Amendment Subtenant Improvements; (v) utilities incurred in the course of
the construction of the First Amendment Subtenant Improvements; (vi) premiums
for all insurance to be carried by Subtenant under this Work Agreement; and
(vii) any and all costs incurred to comply with laws related to the First
Amendment Expansion Space; (viii) costs of sprinkler, electrical, HVAC and ADA
compliance with laws and distribution to meet Subtenant’s Approved Working
Drawings; (ix) all costs incurred interior to the First Amendment Expansion
Space for life-safety compliance, and (x) the cost of Subtenant’s signage,
security systems, relocation, cabling, fixtures, furniture and equipment.
3.    Plans and Specifications.
3.1    Preliminary Plans. Prior to the commencement of the installation and
construction of the First Amendment Subtenant Improvements, Subtenant shall
submit to Landlord and Sublandlord for their approval the plans and
specification for the First Amendment Subtenant Improvements, as well as a list
of all contractors whom Subtenant proposes to retain to perform such work (the
“Space Plan”). Subtenant shall have the right to access the First Amendment
Expansion Space prior to the First Amendment Expansion Date solely to prepare
the Space Plan, allow subcontractors to bid on the work, and obtain all permits
necessary to perform the First Amendment Subtenant Improvements. All of
Subtenant’s contractors, subcontractors, engineers, consultants, architects and
any other person or party entering into the First Amendment Expansion Space on
behalf of Subtenant prior to the First Amendment Expansion Date for the purposes
set forth in this Section must carry employer’s liability and worker’s
compensation insurance covering all of their respective employees, and shall
also carry commercial general liability insurance covering personal and bodily
injury and property damage. Subtenant shall indemnify, defend, protect and hold
Sublandlord harmless (a) from and against any loss, cost, damage or liability
(including attorneys’ fees) of any kind or nature arising out of, by reason of,
or resulting from, Subtenant’s entry into the First Amendment Expansion Space
prior to the First Amendment Expansion Date, and (b) in the event Landlord
objects to Subtenant’s entry into the First Amendment Expansion Space prior to
the First Amendment Expansion Date, any claims made by Landlord against
Sublandlord in connection with such entry by Subtenant and Subtenant shall have
no further right to such entry until Landlord provides its Consent to the First
Amendment. Subtenant shall coordinate such entry with Sublandlord. For the
avoidance of doubt, Subtenant shall not take possession of or have the right to
control physical use of the First Amendment Expansion Space until the First
Amendment Expansion Date, unless otherwise agreed by the parties.
3.2    Final Space Plan. Prior to the commencement of the installation and
construction of the First Amendment Subtenant Improvements, Landlord,
Sublandlord and Subtenant shall approve the final Space Plan for the First
Amendment Subtenant Improvements (the “Final Space Plan”). The Final Space Plan
shall include a layout and designation of all offices, rooms and other
partitioning, their intended use, and equipment to be contained therein.
Sublandlord may request clarification or more specific drawings for special use
items not included in the Final Space Plan. Sublandlord’s and Landlord’s review
and approval of the Final Space Plan is not a representation that such proposed
First Amendment Subtenant Improvements: (i) can be accommodated by the First
Amendment Expansion Space; (ii) comply with laws; or (iii) can be constructed
for any certain price.
3.3    Final Working Drawings. Subtenant shall obtain from Sublandlord or
Landlord and supply the Engineers with a complete listing of standard and
non-standard equipment and specifications, including, without limitation, B.T.U.
calculations, electrical requirements and special electrical receptacle
requirements for the First Amendment Expansion Space, to enable the Engineers
and the Architect to complete the Final Working Drawings (as that term is
defined below) in the manner as set forth below. Subtenant shall cause the
approved Final Space Plan to be converted by the Architect and the Engineers to
complete architectural and engineering drawings for the First Amendment
Expansion Space, and Architect shall compile a fully coordinated set of
architectural, structural, mechanical, electrical and plumbing working drawings
in a form which is complete to allow subcontractors to bid on the work and to
obtain all applicable permits (collectively, the “Final Working Drawings”) and
shall submit the same to Sublandlord and Landlord for their approval. Subtenant
shall supply Sublandlord and Landlord with four (4) copies each signed by
Subtenant of such Final Working Drawings. Sublandlord and Landlord shall each
advise Subtenant within three (3) business days after receipt of the Final
Working Drawings for the First Amendment Expansion Space, or at a reasonably
time thereafter, if the same is unsatisfactory or incomplete in any respect. If
Subtenant is so advised, Subtenant shall immediately revise the Final Working
Drawings in accordance with such review and any disapproval of Sublandlord
and/or Landlord in connection therewith.
3.4        Sublandlord and Subtenant acknowledge that the Final Space Plan may
not depict certain structural elements of the Building and/or various elements
of the Building systems which may result in material modifications to the Final
Working Drawings (“Space Plan Modifications”). Furthermore, the Final Space Plan
for the construction of the First Amendment Subtenant Improvements may require
modification to account for the requirements of building codes and other legal
requirements of applicable governmental entities, including, but not limited to,
Title 24 and the Americans with Disabilities Act (collectively the “Building
Codes”). The Final Working Drawings shall materially conform to the Final Space
Plan, taking into account (i) Space Plan Modifications, (ii) the requirements of
the Building Codes, (iii) other modifications resulting from physical
constraints of the First Amendment Expansion Space and (iv) modifications
requested by Subtenant and consented to by Sublandlord and Landlord, which
consent Sublandlord shall not unreasonably withhold. Subtenant agrees that, in
addition to other factors and considerations Sublandlord and Landlord, as
applicable, may take into account, it shall not be unreasonable for Sublandlord
or Landlord to withhold their consent to any matters set forth in the Final
Working Drawings and not contained in the Final Space Plan, (a) if such
requested modifications would not comply with the Building Codes or any laws,
(b) if such requested modifications would not increase the value of the First
Amendment Subtenant Improvements, or (c) if such requested modifications would
increase the burden on the Building systems, either during construction or after
completion of same.
3.5    Approved Working Drawings. The Final Working Drawings shall be submitted
for approval to Sublandlord and Landlord prior to the commencement of
construction of the First Amendment Subtenant Improvements by Subtenant.
Subtenant may simultaneously submit the same to the City of Dublin for all
applicable building permits. The term “Approved Working Drawings” shall mean
Final Working Drawings that have been approved in writing by Sublandlord and
Landlord. Notwithstanding anything to the contrary in the Sublease, Subtenant
shall not commence work on the First Amendment Subtenant Improvements until
Subtenant has obtained Sublandlord’s and Landlord’s written approval of the
Final Working Drawings. Subtenant hereby agrees that neither Sublandlord nor
Landlord, nor any of their respective consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the First
Amendment Expansion Space and that obtaining the same shall be Subtenant’s
responsibility; provided, however, that Sublandlord shall cooperate with
Subtenant in executing permit applications and performing other ministerial acts
reasonably necessary to enable Subtenant to obtain any such permit or
certificate of occupancy and shall use its good faith, commercially reasonable
efforts to obtain Landlord’s cooperation, if necessary. No changes,
modifications or alterations in the Approved Working Drawings may be made
without the prior written consent of Sublandlord and Landlord, which consent
Sublandlord may not unreasonably withhold, except that Subtenant agrees that it
shall be reasonable for Sublandlord and Landlord to withhold their consent if
the any of the items set forth in sections (a) through (c) of Section 3.4 are
applicable.
4.    Contractors.
4.1    The general contractor selected by Subtenant (the “Contractor”) shall be
subject to the approval of Sublandlord and Landlord, which approval Sublandlord
shall not unreasonably withhold. Subtenant’s Contractor shall employ engineers
and subcontractors that are licensed and insured to perform all structural,
mechanical, electrical, life-safety and plumbing work in the First Amendment
Expansion Space, all of whom are subject to the approval of Sublandlord and
Landlord, which approval Sublandlord shall not unreasonably withhold. Subtenant
shall pay all costs incurred directly or indirectly by reason of Subtenant’s
selection of a Contractor, including, without limitation, any costs for
supervision and inspection of the construction of the First Amendment Subtenant
Improvements required by Sublandlord or Landlord. The form of construction
contract entered into by Subtenant with its general contractor shall be subject
to the reasonable approval of Sublandlord and Landlord, which approval
Sublandlord shall not unreasonably withhold, and shall be no less favorable than
an AIA form of construction contract. Furthermore, all architects and engineers
selected by Subtenant (the “Engineers” and “Architects”, respectively) shall be
subject to the approval of Sublandlord and Landlord, which approval Sublandlord
shall not unreasonably withhold. With respect to the construction of any First
Amendment Subtenant Improvements which tie into Building or Master Lease
Premises systems: (i) Subtenant shall provide Sublandlord and Landlord with
written notice of all such work, and afford Sublandlord and Landlord a
reasonable opportunity to inspect such work; (ii) Sublandlord and Landlord shall
be entitled to approve of the Contractor, which approval Sublandlord shall not
unreasonably withhold, and recommend contractors which each are familiar with,
and who are familiar with the Master Lease Premises and the Building; and (iii)
Subtenant shall solely be liable and responsible for any system damage to the
Master Lease Premises or the Building, and interruptions of any Building
services or utilities to all tenants who are adversely impacted.
4.2    All persons employed by Subtenant shall be subject to Sublandlord’s and
Landlord’s policies, rules, regulations, schedules and administrative control
and shall conduct their work in such a way as not to hinder, cause any
disharmony with or delay any work or other improvements in the Master Lease
Premises and/or the Building. Subtenant shall cause its suppliers and
contractors to engage only labor that is harmonious and compatible with other
labor working in the Master Lease Premises and the Building. In the event of any
labor disturbance caused by persons employed by Subtenant or Subtenant’s
contractor, Subtenant shall immediately take all actions necessary to eliminate
such disturbance. If at any time any supplier, contractor, workman or mechanic
performing Subtenant’s work hinders or delays any other work of improvement in
the Building or the Master Lease Premises, or performs any work which may or
does impair the quality, integrity or performance of any portion of the Building
(including the Master Lease Premises), Subtenant shall cause any such supplier,
contractor, workman or mechanic to leave the Building and remove all tools,
equipment and materials immediately upon written notice delivered to Subtenant,
and Subtenant shall reimburse Sublandlord or Landlord, as applicable, for any
repairs or corrections resulting from the work of any supplier, contractor,
workman or mechanic performing any work in the First Amendment Expansion Space.
Subtenant and its contractors shall strictly comply with the Conditions for
Construction as set forth in the Master Lease.
4.3    Subtenant hereby acknowledges that Landlord may require Subtenant to
fulfill certain union/construction labor conditions in connection with the First
Amendment Subtenant Improvements. Accordingly, if at the time Landlord approves
the plans and specifications for the First Amendment Subtenant Improvements or
consents to the First Amendment, Landlord does require Subtenant to fulfill such
union/construction labor conditions, then, in addition to any other conditions
contained herein with respect to Subtenant making any First Amendment Subtenant
Improvements, Subtenant shall (a) deliver to Sublandlord and Landlord evidence
satisfactory to Sublandlord and Landlord that Subtenant shall cause the
construction of the First Amendment Subtenant Improvements (the “Construction
Activities”) to be performed by contractors who shall employ craft workers who
are members of unions that are affiliated with The Building and Construction
Trades Department, AFL-CIO (“Union Labor”), and such work shall conform to
traditional craft jurisdictions as established in the area (the “Construction
Labor Covenant”), (b) include the Construction Labor Covenant in each of its
contracts for the Construction Activities, (c) provide such evidence as
Sublandlord and Landlord may require, from time to time during the course of the
Construction Activities, that the Construction Labor Covenant is being fully and
faithfully observed and Subtenant shall include the obligation to provide such
evidence in each contract entered into by Subtenant for the Construction
Activities, and (d) incorporate the foregoing requirements in any sub-sublease,
license, or occupancy agreement relating to all or any part of the First
Amendment Expansion Space. Subtenant shall require that all contractors and
subcontractors, of whatever tier, performing Construction Activities agree to
submit all construction jurisdictional disputes (i.e., disputes about which
union is the appropriate union to perform a given contract) to final and binding
arbitration through the procedures of the jointly administered “Plan for the
Settlement of Jurisdictional Disputes in the Construction Industry,” a dispute
resolution plan established and administered by The Building and Construction
Trades Department, AFL-CIO, and various construction industry employer
associations. If a resolution to a construction-related jurisdictional dispute
cannot be obtained through The Building and Construction Trades Department,
AFL-CIO, contractors and subcontractors, of whatever tier, shall agree to submit
all such disputes to final and binding arbitration procedures to be administered
by the American Arbitration Association (“AAA”) and in conformity with AAA’s
Commercial Arbitration Rules, Expedited Procedures, with an arbitrator who is an
experienced labor arbitrator and is a member of the National Academy of
Arbitration. For the avoidance of doubt, Subtenant shall only be required to
fulfill the foregoing union/construction labor conditions if required by
Landlord and Sublandlord hereby agrees that the conditions set forth in this
Section 4.3 are not a requirement to be imposed on Subtenant by Sublandlord in
connection with the First Amendment Subtenant Improvements.
5.    Prior to Commencement of Construction.     Prior to the commencement of
construction of the First Amendment Subtenant Improvements, Subtenant shall
submit to Sublandlord and to Landlord the following:
5.1    All Permits and governmental approvals required to commence construction
of the First Amendment Subtenant Improvements, including but not limited to
approved building permits. Notwithstanding the proceeding sentence, with the
prior written consent of Landlord, and provided Subtenant has submitted Final
Working Drawings to the City of Dublin prior to construction (and obtained
Sublandlord’s and Landlord’s approval of such Final Working Drawings), Subtenant
may commence construction strictly in accordance with the City of Dublin permit
application conditions. Subtenant shall be responsible for any and all
modifications or changes to work performed while its permit application is
pending if the City of Dublin requires changes to the Final Working Drawings in
order to issue approved building permits. Subtenant shall indemnify, defend and
hold harmless Sublandlord and Landlord from and against any and all claims,
liabilities, causes of actions, fines or judgments in any way related to
Subtenant commencing construction of the First Amendment Subtenant Improvements
prior to receiving formal unconditional approval and building permits from the
City of Dublin.
5.2    Certification of the date on which construction of the First Amendment
Subtenant Improvements will commence, the estimated date of completion of the
First Amendment Subtenant Improvements and the construction schedule provided by
the general contractor.
5.3    Evidence of the insurance, in a form acceptable to Sublandlord and
Landlord, required pursuant to the Conditions for Construction, and this Work
Agreement.
5.4    Funding commitments or evidence of other satisfactory financial
arrangements to pay for construction of the First Amendment Subtenant
Improvements.
6.    Construction of Improvements. All work performed shall comply with all
applicable ordinances, codes and regulations and shall be performed in a good
and workmanlike manner. Subtenant shall deliver copies to Sublandlord and
Landlord of all permits and all periodic governmental inspection reports with
respect to the First Amendment Subtenant Improvements promptly after receipt
thereof by Subtenant or Subtenant’s contractor. Sublandlord and Landlord should
be notified in advance of requested inspections and may attend inspections to
observe on behalf of the Building or the Master Lease Premises. At all times
during construction of the First Amendment Subtenant Improvements, Sublandlord
and Landlord, and each of their respective employees and agents shall have the
right to enter the First Amendment Expansion Space to inspect the work. No
inspection or approval by Sublandlord and Landlord of any such work shall
constitute an endorsement thereof with any governmental ordinances, codes or
regulations, and Subtenant shall be fully responsible and liable therefor.
Subtenant shall reimburse Sublandlord and Landlord, as applicable, for any
repairs or corrections of any portion of the Building or the Master Lease
Premises caused by any contractor, subcontractor, supplier, workman or mechanic
performing any work in the First Amendment Expansion Space. Upon completion of
the construction of the First Amendment Subtenant Improvements, Subtenant shall
provide Sublandlord and Landlord with marked copies of the construction drawings
indicating to the extent possible the actual First Amendment Subtenant
Improvements in the First Amendment Expansion Space, a certificate of occupancy
and the results of any inspections and/or approvals given or required by any
governmental agency. Subtenant’s and Subtenant’s agent’s construction of the
First Amendment Subtenant Improvements shall comply with the following: (i) the
First Amendment Subtenant Improvements shall be constructed in strict accordance
with the Approved Working Drawings; (ii) Subtenant’s agents shall submit
schedules of all work relating to the First Amendment Subtenant Improvements to
the general contractor and the general contractor shall, within five (5)
business days of receipt thereof, inform Subtenant’s agents of any changes which
are necessary thereto, and Subtenant’s agents shall adhere to such corrected
schedule; (iii) Subtenant shall abide by all rules made by Sublandlord, Landlord
and/or the Building manager with respect to the use of freight, loading dock and
service elevators, storage of materials, coordination of work with the
contractors of other tenants, or of Sublandlord or Landlord, and any other
matter in connection with this Work Agreement, including, without limitation,
the construction of the First Amendment Subtenant Improvements; and (iv)
Subtenant and its agents and contractors shall strictly comply with the
Conditions for Construction. Subtenant shall pay to Landlord any and all fees
assessed by Landlord relating to the supervision and/or coordination of the
construction of the First Amendment Subtenant Improvements coordination.
Sublandlord shall not charge Subtenant any supervision or coordinate fees in
connection with the First Amendment Subtenant Improvements.
7.    Indemnity/Insurance. Subtenant’s indemnity of Sublandlord as set forth in
the Sublease shall also apply with respect to any and all costs, losses,
damages, injuries and liabilities related in any way to any act or omission of
Subtenant or Subtenant’s agents, or anyone directly or indirectly employed by
any of them in the construction or design of the First Amendment Subtenant
Improvements, or in connection with Subtenant’s non-payment of any amount
arising out of the First Amendment Subtenant Improvements. Contractor(s) shall
maintain all insurance specified in the Conditions for Construction. Subtenant
shall maintain builders risk insurance on the First Amendment Subtenant
Improvements, with coverage in the amount of the replacement cost of the First
Amendment Subtenant Improvements, and shall be in a form and with deductibles
reasonably acceptable to Sublandlord. In the event the Building or First
Amendment Expansion Space are damaged or destroyed, Subtenant shall use all
available insurance proceeds to rebuild the First Amendment Subtenant
Improvements, unless either of the parties terminates the Sublease pursuant to
the termination provisions set forth therein.
8.    Contractor Warranties. Each of Subtenant’s agents shall guarantee to
Subtenant and for the benefit of Sublandlord and Landlord that the portion of
the First Amendment Subtenant Improvements for which it is responsible shall be
free from any defects in workmanship and materials for a period of not less than
one (1) year from the date of completion thereof. Each of Subtenant’s agents
shall be responsible for the replacement or repair, without additional charge,
of all work done or furnished in accordance with its contract that shall become
defective within one (1) year after the later to occur of (i) completion of the
work performed by such contractor or subcontractors and (ii) December 1, 2017.
The correction of such work shall include, without additional charge, all
additional expenses and damages incurred in connection with such removal or
replacement of all or any part of the First Amendment Subtenant Improvements,
and/or the Building and/or common areas that may be damaged or disturbed
thereby. All such warranties or guarantees as to materials or workmanship of or
with respect to the First Amendment Subtenant Improvements shall be contained in
the contract or subcontract and shall be written such that such guarantees or
warranties shall inure to the benefit of Landlord, Sublandlord and Subtenant, as
their respective interests may appear, and can be directly enforced by either.
Subtenant covenants to give to Sublandlord and Landlord any assignment or other
assurances which may be necessary to effect such right of direct enforcement.
9.    Subtenant’s Representative. Subtenant has designated Bob Corey and Chris
Beasley as its representatives with respect to the matters set forth in this
Work Agreement, who shall have full authority and responsibility to act on
behalf of Subtenant as required in this Work Agreement.
10.    Sublandlord’s Representative. Sublandlord has designated Tim Roche, as
its sole representative with respect to the matters set forth in this Work
Agreement, who, until further notice to Subtenant, shall have full authority and
responsibility to act on behalf of Sublandlord as required in this Work
Agreement.
11.    Time of the Essence in This Work Agreement. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. If any item requiring approval is timely disapproved by Sublandlord, the
procedure for preparation of the document and approval thereof shall be repeated
until the document is approved by Sublandlord.
12.    Inspections. Sublandlord shall have the right to inspect the First
Amendment Subtenant Improvements upon at least one (1) day prior written notice,
provided however, that except as otherwise set forth in the Sublease,
Sublandlord’s failure to inspect the First Amendment Subtenant Improvements
shall in no event constitute a waiver of any of Sublandlord’s rights hereunder
nor shall Sublandlord’s inspection of the First Amendment Subtenant Improvements
constitute Sublandlord’s approval of the same. Should Sublandlord disapprove any
portion of the First Amendment Subtenant Improvements, Sublandlord shall notify
Subtenant in writing of such disapproval and shall specify the items. Any
defects or deviations in, and/or disapproval by Sublandlord of, the First
Amendment Subtenant Improvements shall be addressed by Subtenant at no expense
to Sublandlord, provided however, that in the event Sublandlord determines that
a defect, deviation or exists in connection with any portion of the First
Amendment Subtenant Improvements and such defect, deviation or might adversely
affect the mechanical, electrical, plumbing, heating, ventilating and air
conditioning or life-safety systems of the Master Lease Premises or the
Building, the structure or exterior appearance of the same or any other tenant’s
use of such other tenant’s leased premises, Sublandlord may, after notice and
cure periods (if any) take such action as Sublandlord deems necessary, at
Subtenant’s expense and without incurring any liability on Sublandlord’s part,
to correct any such defect, deviation and/or matter, including, without
limitation, causing the cessation of performance of the construction of the
First Amendment Subtenant Improvements until such time as the defect, deviation
and/or matter is corrected to Sublandlord’s satisfaction. For the avoidance of
doubt, Landlord shall have the same rights given to Sublandlord in this Section
12.
13.    Force Majeure. This Work Letter and the obligations and rights of the
parties hereunder are expressly subject to the force majeure provisions of the
Master Lease.











--------------------------------------------------------------------------------






EXHIBIT D
FIRST AMENDMENT FURNITURE INVENTORY
jpgimageex102exhibitd1.jpg [jpgimageex102exhibitd1.jpg]





--------------------------------------------------------------------------------





jpgimageex102exhibitd2.jpg [jpgimageex102exhibitd2.jpg]



